     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 1 of 23 Page ID #:1




 1
     RACHEL E. KAUFMAN (CAL BAR NO. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
     Miami, FL 33127
 3   Telephone: (305) 469-5881
 4
     rachel@kaufmanpa.com

 5
     Attorney for Plaintiff and the Putative Classes

 6

 7

 8                  IN THE UNITED STATES DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

10    DAVID MADDUX, individually and              Case No.
11    on behalf of all others similarly situated,
                                                  CLASS ACTION COMPLAINT
12                 Plaintiff,
13                                                DEMAND FOR JURY TRIAL
      v.
14

15    STACKIN, INC., a Delaware
      corporation, and STACKIN
16    FINANCIAL, LLC, a Delaware
17    limited liability company,

18                  Defendants.
19

20                           CLASS ACTION COMPLAINT
21
           Plaintiff David Maddux (“Maddux” or “Plaintiff”) brings this Class Action
22

23   Complaint and Demand for Jury Trial against Defendant Stackin, Inc. (“Stackin

24   Inc.”) and Stackin Financial, LLC (“Stackin Financial”) to stop the Defendants
25
     from violating the Telephone Consumer Protection Act by sending unsolicited,
26

27   autodialed text messages to consumers, including to consumers who have

28
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 2 of 23 Page ID #:2




 1 registered their phone numbers on the national Do Not Call registry (“DNC”), and

 2 to otherwise obtain injunctive and monetary relief for all persons injured by

 3
     Defendants’ conduct. Plaintiff, for his Complaint, alleges as follows upon personal
 4

 5 knowledge as to himself and his own acts and experiences, and, as to all other

 6 matters, upon information and belief, including investigation conducted by his

 7
     attorneys.
 8

 9                                   INTRODUCTION
10         1.     Stackin, Inc. is a technology company that markets financial products
11
     and services to millennials and provides products and services such as a Stackin
12

13 bank account.

14         2.     Stackin Financial, LLC is a registered investment adviser and is
15
     wholly owned by Stackin, Inc. Stackin Financial, LLC charges consumers a
16

17 monthly fee for their investment recommendation services.

18         3.     In connection with these efforts, Stackin, Inc. on its own behalf and
19
     on behalf of Stackin Financial, LLC sends out unsolicited autodialed text messages
20

21 to consumers who never consented to receive such text messages to visit Stackin,

22
     Inc.’s website to obtain products and services from Defendants.
23
           4.     Defendants sent numerous unsolicited autodialed text messages to the
24

25 Plaintiff without obtaining his prior written express consent and despite Plaintiff

26

27
                                 CLASS ACTION COMPLAINT
28                                         -2-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 3 of 23 Page ID #:3




 1 having his phone number registered on the Do Not Call registry specifically to

 2 avoid unsolicited telemarketing.

 3
           5.     In response to these text messages, Plaintiff files this class action
 4

 5 lawsuit seeking injunctive relief, requiring the Defendants to cease sending

 6 unsolicited, autodialed text messages to consumers’ cellular telephone numbers,

 7
     and to other phone numbers registered on the DNC, as well as an award of
 8

 9 statutory damages to the members of the Classes.

10                                         PARTIES
11
           6.     Plaintiff Maddux is a Council Bluffs, Iowa resident.
12

13         7.     Defendant Stackin, Inc. is a Delaware corporation headquartered in
14 Los Angeles, California. Defendant Stackin, Inc. conducts business throughout this

15
     District, the State of California, and the United States.
16

17         8.     Defendant Stackin Financial, LLC is a Delaware limited liability
18 company also headquartered in Los Angeles, California. Defendant Stackin

19
     Financial, LLC conducts business throughout this District, the State of California,
20

21 and the United States.

22
                               JURISDICTION AND VENUE
23
           9.     This Court has federal question subject matter jurisdiction over this
24

25 action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer

26
     Protection Act, 47 U.S.C. §227 (“TCPA”).
27
                                  CLASS ACTION COMPLAINT
28                                          -3-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 4 of 23 Page ID #:4




 1         10.    This Court has personal jurisdiction over Defendants and venue is

 2 proper in this District under 28 U.S.C. § 1391(b) because Defendants reside in this

 3
     District, both Defendants are registered to do business in California, and both
 4

 5 Defendants do significant business in this District arising from their unsolicited

 6 text marketing scheme.

 7
                                COMMON ALLEGATIONS
 8

 9      Defendants Violate the TCPA By Sending Autodialed Text Messages to
      Consumers, Including to Consumers Whose Phone Numbers Are Registered
10                                 on the DNC
11
           11.    Stackin, Inc. markets the Stackin app and a text message based
12

13 service.

14         12.    Stackin Financial, LLC is a paid advisory service that Stackin, Inc.
15
     advertises to consumers on its website.
16

17         13.    Stackin, Inc. and Stackin Financial, LLC work in concert to generate
18 leads in the hopes of turning consumers into users of Stackin, Inc. and paid users of

19
     Stackin Financial, LLC. Stackin Financial, LLC directly benefits from the text
20

21 message-based lead generation by Stackin, Inc.

22
           14.    Defendants send out unsolicited autodialed text messages to
23
     consumers soliciting their purchase of financial products and services from
24

25 Stackin, Inc., Stackin Financial LLC, and other companies that partner with

26
     Stackin, Inc. to offer its services to consumers.
27
                                 CLASS ACTION COMPLAINT
28                                         -4-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 5 of 23 Page ID #:5




 1         15.   These text messages are sent automatically to consumers from

 2 Stackin, Inc.’s shortcode 25748.

 3
           16.   Stackin, Inc. uses clever “conversational marketing” that makes the
 4

 5 text messages appear as a conversation. In reality, Stackin, Inc. sends out pre-

 6 programmed, generic text messages to users from a single shortcode and converses

 7
     with them using a pre-programmed text message autoresponder.
 8

 9         17.   The purpose of these text messages is to lure consumers into visiting
10 Stackin, Inc.’s landing pages where they advertise their own bank account to

11
     consumers, their paid investing service by Stackin Financial, LLC, and other
12

13 recommended products and services that Stackin, Inc. makes a commission from.

14         18.   Stackin, Inc. partners with financial service providers such as
15
     SallieMae, Tab Bank, and Live Oak, and directs consumers who click on Stackin,
16

17 Inc.’s links in the text message to Stackin, Inc.’s website where Stackin, Inc.

18 recommends opening up a bank account with these financial service providers for

19
     which Stackin, Inc. receives a commission.
20

21

22

23

24

25

26

27
                                CLASS ACTION COMPLAINT
28                                        -5-
         Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 6 of 23 Page ID #:6




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
              19.     In fact, as Stackin, Inc. explains it on their “Partnerships” page:
11

12 “Why Partner With Us: We are an award-winning team of experts and creatives

13 that are dedicated to helping brands engage with young consumers.” Stackin, Inc.

14
     further states: “Leverage Stackin’s creative expertise and voice to…help your
15

16 brand start a relationship with millions of fans across the web looking to improve

17
     their finances.”1
18
              20.     If a company like Sallie Mae, Tab Bank, or Live Oak is interested in
19

20 “partnering” with Stackin, Inc. they text ADVERTISE 25748, the same short code

21
     that sent the unsolicited text messages to Plaintiff to show their interest in
22
     advertising with Stackin, Inc.:
23

24

25

26   1
         https://www.startstackin.com/partnerships
27
                                      CLASS ACTION COMPLAINT
28                                              -6-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 7 of 23 Page ID #:7




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
           21.    Plaintiff never gave Defendants Stackin, Inc., Stackin Financial, LLC,
13
     or any of Stackin, Inc.’s financial service provider partners prior written express
14

15 consent to send him autodialed text messages to his cell phone number registered

16
     on the Do Not Call registry.
17

18
           22.    The FCC has warned companies like Stackin Financial, LLC and

19 Stackin, Inc.’s other financial service provider partners that they cannot avoid

20
     liability by outsourcing their telemarketing:
21

22         “[A]llowing the seller to avoid potential liability by outsourcing its
           telemarketing activities to unsupervised third parties would leave consumers
23         in many cases without an effective remedy for telemarketing intrusions. This
24         would particularly be so if the telemarketers were judgment proof,
           unidentifiable, or located outside the United States, as if often the case. Even
25         where third-party telemarketers are identifiable, solvent, and amendable to
26         judgment limiting liability to the telemarketer that physically places the call
           would make enforcement in many cases substantially more expensive and
27
                                 CLASS ACTION COMPLAINT
28                                         -7-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 8 of 23 Page ID #:8




 1         less efficient, since consumers (or law enforcement agencies) would be
           required to sue each marketer separately in order to obtain effective relief.
 2         As the FTC noted, because “[s]ellers may have thousands of ‘independent’
 3         marketers, suing one or a few of them is unlikely to make a substantive
           difference for consumer privacy.”
 4

 5 In re Join Petition Filed by DISH Network, LLC et al. for Declaratory Ruling

 6 Concerning the TCPA Rules, 28 FCC 6574, at ¶37 (2013) (“FCC 2013 Ruling”)

 7
     (citations omitted).
 8

 9         23.    Despite this warning, Stackin Financial, LLC entered into an express
10 and/or implied contractual relationship with Stackin, Inc. (and is wholly owned by

11
     Stackin, Inc.) to send out text messages soliciting consumers to visit Stackin, Inc.’s
12

13 website where they can sign up a for a paid service from Stackin Financial, LLC.

14         24.    Stackin Financial, LLC is liable for Stackin, Inc’s calls because
15
     Stackin, Inc. served as Stackin Financial LLC’s agent in sending out the text
16

17 messages. On information and belief, Stackin Financial, LLC was involved in the

18 type of message that Stackin, Inc. would send on its behalf and retained the benefit

19
     and value of the telemarketing from Stackin, Inc.
20

21         25.    In sending the unsolicited text messages, Defendants, or a third party
22
     acting on their behalf, used an automatic telephone dialing system; hardware
23
     and/or software with the capacity to store or produce cellular telephone number to
24

25 be called, using a random or sequential number generator. This is evident from the

26
     circumstances surrounding the text messages, including the ability to trigger
27
                                 CLASS ACTION COMPLAINT
28                                         -8-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 9 of 23 Page ID #:9




 1 automated responses by replying to the text messages, the text messages’

 2 commercial and generic content, that substantively identical texts were sent to

 3
     multiple recipients, and that they were sent from a short code, which is consistent
 4

 5 with the use of an automatic telephone dialing system to send text messages.

 6         Plaintiff Received Unsolicited Autodialed Text Messages to His Cell
 7                Phone Despite Registering His Phone Number on the DNC
 8
            26.       On March 20, 2019 Plaintiff Maddux registered his cellular phone
 9

10 number on the DNC in order to avoid receiving unwanted phone and text

11
     solicitations.
12
            27.       Maddux’s cellular phone number is not associated with a business and
13

14 is for personal use.

15
            28.       Towards the end of May, 2019, Maddux began receiving unsolicited,
16
     autodialed text messages from Defendants using shortcode 25748.
17

18          29.       For example, on May 27, 2019 at 1:01 PM, Plaintiff Maddux received
19
     an autodialed text message to his cell phone from Defendant Stackin, Inc. stating,
20
     “The key to investing is thinking long term. Ask yourself, is this company or
21

22 industry still going to be a thing in 10 years? 20 years?” Plaintiff received a second

23
     text also at 1:01 PM stating, “Like cannabis! It’s gonna be around for a long time,
24
     but it’s still risky right now. So here’s 1 way u can minimize that risk:
25

26 https://stckn.co/-QHe83.”

27
                                    CLASS ACTION COMPLAINT
28                                            -9-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 10 of 23 Page ID #:10




 1         30.    When a consumer clicks on the link (https://stckn.co/-QHe83) they are

 2 presented by Stackin, Inc. with the following recommended savings accounts from

 3
     Stackin, Inc.’s advertising partners:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22         31.    On May 28, 2019, Plaintiff received a text message from Stackin,
23 Inc.’s shortcode 25748 which stated “We all wanna be wealthy but how do we get

24
     there, David?” Plaintiff then received another text message that read “Truth is,
25

26 millionaires are just like us…but they use the power of compounding interest so

27
                                 CLASS ACTION COMPLAINT
28                                         -10-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 11 of 23 Page ID #:11




 1 their money makes them even more money.” Plaintiff received a third text

 2 message stating: “The easiest way to build ur stack is to find a savings account

 3
     that makes ur money grow by at least 2%. Here are our faves:
 4

 5 https://stckn.co/xOdYH3.”

 6         32.    Clicking on https://stckn.co/xOdYH3 also leads to recommended
 7
     savings accounts advertised by Stackin, Inc. on behalf of its partners.
 8

 9         33.    On May 31, 2019 at 1:03, Plaintiff received another set of three text
10 messages from Stackin, Inc. using shortcode 25748 stating, “So what’s the next

11
     step, David?”; “Build ur investing stack! And don’t worry… we’re not gonna tell u
12

13 to get rid of ur gym membership or start brewing coffee at home”; and “Instead,

14 switch to a bank that tracks ur spending & saves u hundreds on fees! Here’s our

15
     fave: https://stckn.co/9YHvJ-“
16

17         34.    On June 1, 2019, Plaintiff received an autodialed text message stating,
18 “Speaking of investing, check out our web app to unlock new ways to earn & save

19
     to fund ur 1st investment: https://stckn.co/P-4A2J.” The link goes to their website
20

21 app.startstackin.com where the user can download Stackin’s app.

22
           35.    On June 2, 2019 at 1:02 PM, Plaintiff received an autodialed text
23
     message stating, “Hey David, almost anyone can invest these days & u don’t even
24

25 need another job to start! Here how to save w/out giving up fun:

26
     https://stckn.co/dPJ6Hh.”
27
                                 CLASS ACTION COMPLAINT
28                                         -11-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 12 of 23 Page ID #:12




 1            36.   Clicking https://stckn.co/dPJ6Hh leads to a page marketing savings

 2 accounts:

 3

 4

 5

 6

 7

 8

 9

10

11

12
                                                                      2
13

14            37.   The text messages that Plaintiff received do not include opt-out
15
     instructions. Notwithstanding, on June 3, 2019 at 1:09 PM, Plaintiff texted “Stop”
16

17 to shortcode 25748. He received an immediate automated response from Stackin,

18 Inc. stating, “You are unsubscribed from Start Stackin alerts. No more messages

19
     will be sent. Removed by mistake? Reply OOPS to rejoin.”
20

21            38.   Plaintiff has never had a relationship with Stackin, Inc., Stackin

22 Financial, LLC, or Stacking Financial’s financial service provider partners, and has

23
     never provided them express written consent to contact him.
24

25

26
     2
27       https://app.startstackin.com/objects/17?stcknl_id=dPJ6Hh
                                        CLASS ACTION COMPLAINT
28                                                    -12-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 13 of 23 Page ID #:13




 1         39.    The unauthorized text messages sent by Defendants as alleged herein,

 2 have harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy,

 3
     and disturbed Maddux’s use and enjoyment of his cellular phone, in addition to the
 4

 5 wear and tear on the phones’ hardware (including the phones’ battery) and the

 6 consumption of memory on the phone.

 7
           40.    Seeking redress for these injuries, Maddux, on behalf of himself and
 8

 9 two Classes of similarly situated individuals, brings suit under the Telephone

10 Consumer Protection Act, 47 U.S.C. § 227, et seq., which prohibits unsolicited

11
     autodialed text messages to cellular telephones, and solicitation text messages to
12

13 phone numbers registered with the DNC.

14                                CLASS ALLEGATIONS
15
              Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
16

17         41.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
18 23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated

19
     and seeks certification of the following Classes:
20

21         Stackin, Inc. Autodialed No Consent Class: All persons in the United
           States who from four years prior to the filing of this action through class
22
           certification (1) Stackin, Inc. (or an agent acting on behalf of Stackin,
23         Inc.) text messaged, (2) on the person’s cellular telephone number, (3)
           using a text messaging platform substantially similar to the text
24
           messaging platform used to text message Plaintiff, (4) for whom
25         Stackin, Inc. claims (a) it obtained prior express written consent in the
           same manner as Stackin, Inc. claim it supposedly obtained prior express
26

27
                                 CLASS ACTION COMPLAINT
28                                         -13-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 14 of 23 Page ID #:14




 1         written consent to text message Plaintiff, or (b) it did not obtain prior
           express written consent.
 2

 3         Stackin, Inc. Do Not Call Registry Class: All persons in the United
           States who from four years prior to the filing of this action through class
 4         certification (1) Stackin, Inc. (or an agent acting on behalf of Stackin,
 5         Inc.) texted more than one time; (2) within any 12-month period (3)
           where the person’s residential telephone number had been listed on the
 6         DNC for at least thirty days; (4) for a substantially similar reason that
 7         Stackin, Inc. texted Plaintiff; and (5) for whom Stackin, Inc. claims (a)
           it obtained prior express written consent in the same manner as Stackin,
 8         Inc. claim it supposedly obtained prior express written consent to text
 9         message Plaintiff, or (b) it did not obtain prior express written consent.
10         Stackin, LLC Autodialed No Consent Class: All persons in the
11         United States who from four years prior to the filing of this action
           through class certification (1) Stackin, Inc. (or an agent acting on behalf
12         of Stackin, Inc.) text messaged, (2) on the person’s cellular telephone
13         number, (3) using a text messaging platform substantially similar to the
           text messaging platform used to text message Plaintiff, (4) regarding
14         Stackin, LLC, (5) for whom Defendants claim (a) they obtained prior
15         express written consent in the same manner as Defendants claim they
           supposedly obtained prior express written consent to text message
16         Plaintiff, or (b) they did not obtain prior express written consent.
17
           Stackin, LLC Do Not Call Registry Class: All persons in the United
18         States who from four years prior to the filing of this action through class
19         certification (1) Stackin, Inc. (or an agent acting on behalf of Stackin,
           Inc.) texted more than one time; (2) within any 12-month period (3)
20
           where the person’s residential telephone number had been listed on the
21         DNC for at least thirty days; (4) regarding Stackin, Inc.; and (5) for
           whom Defendants claims (a) they obtained prior express written
22
           consent in the same manner as Defendants claim they supposedly
23         obtained prior express written consent to text message Plaintiff, or (b)
           they did not obtain prior express written consent.
24

25         42.   The following individuals are excluded from the Classes: (1) any
26
     Judge or Magistrate presiding over this action and members of their families; (2)
27
                                 CLASS ACTION COMPLAINT
28                                         -14-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 15 of 23 Page ID #:15




 1 Defendants, their subsidiaries, parents, successors, predecessors, and any entity in

 2 which the Defendants or their parents have a controlling interest and their current

 3
     or former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons
 4

 5 who properly execute and file a timely request for exclusion from the Classes; (5)

 6 the legal representatives, successors or assigns of any such excluded persons; and

 7
     (6) persons whose claims against Defendants have been fully and finally
 8

 9 adjudicated and/or released. Plaintiff anticipates the need to amend the Class

10 definition following appropriate discovery.

11
           43.    Numerosity: On information and belief, there are hundreds, if not
12

13 thousands of members of the Classes such that joinder of all members is

14 impracticable.

15
           44.    Commonality and Predominance: There are many questions of law
16

17 and fact common to the claims of Plaintiff and the Classes, and those questions

18 predominate over any questions that may affect individual members of the Classes.

19
     Common questions for the Classes include, but are not necessarily limited to the
20

21 following:

22
                  (a) whether Defendants used an automatic telephone dialing system to
23                    send text messages to Plaintiff and the members of the Classes;
24
                  (b) whether Defendants sent unsolicited text messages to phone
25                    numbers registered on the DNC;
26

27
                                 CLASS ACTION COMPLAINT
28                                         -15-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 16 of 23 Page ID #:16




 1                (c) whether Defendants’ conduct constitutes a violation of the TCPA;
                      and
 2

 3                (d) whether members of the Classes are entitled to treble damages
                      based on the willfulness of Defendants’ conduct.
 4

 5         45.    Adequate Representation: Plaintiff will fairly and adequately

 6 represent and protect the interests of the Classes, and has retained counsel

 7
     competent and experienced in class actions. Plaintiff has no interests antagonistic
 8

 9 to those of the Classes, and Defendants have no defenses unique to Plaintiff.

10 Plaintiff and his counsel are committed to vigorously prosecuting this action on

11
     behalf of the members of the Classes, and have the financial resources to do so.
12

13 Neither Plaintiff nor his counsel has any interest adverse to the Classes.

14         46.    Appropriateness: This class action is also appropriate for
15
     certification because the Defendants have acted or refused to act on grounds
16

17 generally applicable to the Classes and as a whole, thereby requiring the Court’s

18 imposition of uniform relief to ensure compatible standards of conduct toward the

19
     members of the Classes and making final class-wide injunctive relief appropriate.
20

21 Defendants’ business practices apply to and affect the members of the Classes

22
     uniformly, and Plaintiff’s challenge of those practices hinges on Defendants’
23
     conduct with respect to the Classes, not on facts or law applicable only to Plaintiff.
24

25 Additionally, the damages suffered by individual members of the Classes will

26
     likely be small relative to the burden and expense of individual prosecution of the
27
                                 CLASS ACTION COMPLAINT
28                                         -16-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 17 of 23 Page ID #:17




 1 complex litigation necessitated by Defendants’ actions. Thus, it would be virtually

 2 impossible for the members of the Classes to obtain effective relief from

 3
     Defendants’ misconduct on an individual basis. A class action provides the
 4

 5 benefits of single adjudication, economies of scale, and comprehensive supervision

 6 by a single court.

 7
                               FIRST CAUSE OF ACTION
 8                        Telephone Consumer Protection Act
 9                            (Violations of 47 U.S.C. § 227)
       (On Behalf of Plaintiff and the Stackin, Inc. Autodialed No Consent Class)
10

11         47.   Plaintiff repeats and realleges paragraphs 1 through 46 of this
12 Complaint and incorporates them by reference.

13
           48.   Stackin, Inc. and/or its agents sent unwanted solicitation text
14

15 messages to cellular telephone numbers belonging to Plaintiff and the other

16 members of the Stackin, Inc. Autodialed No Consent Class using an autodialer.

17
           49.   These solicitation text messages were sent en masse without the
18

19 consent of the Plaintiff and the other members of the Stackin, Inc. Autodialed No

20
     Consent Class to receive such solicitation text messages.
21
           50.   Stackin, Inc. has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As
22

23 a result of Stackin, Inc.’s conduct, Plaintiff and the other members of the Stackin,

24
     Inc. Autodialed No Consent Class are each entitled to, under 47 U.S.C. §
25
     227(b)(3)(B), a minimum of $500.00 in damages for each violation of such act.
26

27
                                CLASS ACTION COMPLAINT
28                                        -17-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 18 of 23 Page ID #:18




 1         51.    In the event that the Court determines that Stackin, Inc.’s conduct was

 2 willful and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of

 3
     statutory damages recoverable by Plaintiff and the other members of the Stackin,
 4

 5 Inc. Autodialed No Consent Class.

 6                          SECOND CAUSE OF ACTION
 7                       Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227)
 8      (On Behalf of Plaintiff and the Stackin, Inc. Do Not Call Registry Class)
 9
           52.    Plaintiff repeats and realleges the paragraphs 1 through 46 of this
10

11 Complaint and incorporates them by reference.

12         53.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),
13
     provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]
14

15 residential telephone subscriber who has registered his or her telephone number on

16 the national do-not-call registry of persons who do not wish to receive telephone

17
     solicitations that is maintained by the federal government.”
18

19         54.    47 C.F.R. § 64.1200(e) provides that § 64.1200(c) is “applicable to
20
     any person or entity making telephone solicitations or telemarketing calls to
21
     wireless telephone numbers.”
22

23         55.    Any “person who has received more than one telephone call within
24
     any 12-month period by or on behalf of the same entity in violation of the
25
     regulations prescribed under this subsection may” may bring a private action based
26

27
                                  CLASS ACTION COMPLAINT
28                                          -18-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 19 of 23 Page ID #:19




 1 on a violation of said regulations, which were promulgated to protect telephone

 2 subscribers’ privacy rights to avoid receiving telephone solicitations to which they

 3
     object. 47 U.S.C. § 227(c).
 4

 5         56.   Stackin, Inc. violated 47 C.F.R. § 64.1200(c) by initiating, or causing
 6 to be initiated, telephone solicitations to telephone subscribers such as Plaintiff and

 7
     the Stackin, Inc. Do Not Call Registry Class members who registered their
 8

 9 respective telephone numbers on the National Do Not Call Registry, a listing of

10 persons who do not wish to receive telephone solicitations that is maintained by the

11
     federal government.
12

13         57.   Stackin, Inc. violated 47 U.S.C. § 227(c)(5) because Plaintiff and the
14 Stackin, Inc. Do Not Call Registry Class received more than one phone call/text

15
     message in a 12-month period by or on behalf of Stackin, Inc. in violation of 47
16

17 C.F.R. § 64.1200, as described above.

18         58.   As a result of Stackin, Inc.’s conduct as alleged herein, Plaintiff and
19
     the Stackin, Inc. Do Not Call Registry Class suffered actual damages and, under
20

21 section 47 U.S.C. § 227(c), are entitled, inter alia, to up to $1,500 in damages for

22
     such violations of 47 C.F.R. § 64.1200.
23

24

25

26

27
                                   CLASS ACTION COMPLAINT
28                                           -19-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 20 of 23 Page ID #:20




 1                           THIRD CAUSE OF ACTION
                         Telephone Consumer Protection Act
 2                           (Violations of 47 U.S.C. § 227)
 3    (On Behalf of Plaintiff and the Stackin, LLC Autodialed No Consent Class)

 4         59.    Plaintiff repeats and realleges paragraphs 1 through 46 of this
 5
     Complaint and incorporates them by reference.
 6

 7         60.    On behalf of Stackin, LLC, Stackin, Inc. and/or its agents sent
 8 unwanted solicitation text messages regarding Stackin, LLC to cellular telephone

 9
     numbers belonging to Plaintiff and the other members of the Stackin, LLC
10

11 Autodialed No Consent Class using an autodialer.

12         61.    These solicitation text messages were sent en masse without the
13
     consent of the Plaintiff and the other members of the Stackin, LLC Autodialed No
14

15 Consent Class to receive such solicitation text messages.

16         62.    Stackin, LLC has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii).
17
     As a result of Stackin, Inc.’s conduct, Plaintiff and the other members of the
18

19 Stackin, LLC Autodialed No Consent Class are each entitled to, under 47 U.S.C. §

20
     227(b)(3)(B), a minimum of $500.00 in damages for each violation of such act.
21
           63.    In the event that the Court determines that Stackin, LLC’s conduct
22

23 was willful and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the

24
     amount of statutory damages recoverable by Plaintiff and the other members of the
25
     Stackin, LLC Autodialed No Consent Class.
26

27
                                 CLASS ACTION COMPLAINT
28                                         -20-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 21 of 23 Page ID #:21




 1                          FOURTH CAUSE OF ACTION
                          Telephone Consumer Protection Act
 2                            (Violation of 47 U.S.C. § 227)
 3      (On Behalf of Plaintiff and the Stackin, LLC Do Not Call Registry Class)

 4         64.   Plaintiff repeats and realleges the paragraphs 1 through 46 of this
 5
     Complaint and incorporates them by reference.
 6

 7         65.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),
 8 provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]

 9
     residential telephone subscriber who has registered his or her telephone number on
10

11 the national do-not-call registry of persons who do not wish to receive telephone

12 solicitations that is maintained by the federal government.”

13
           66.   47 C.F.R. § 64.1200(e) provides that § 64.1200(c) is “applicable to
14

15 any person or entity making telephone solicitations or telemarketing calls to

16 wireless telephone numbers.”

17
           67.   Any “person who has received more than one telephone call within
18

19 any 12-month period by or on behalf of the same entity in violation of the

20
     regulations prescribed under this subsection may” may bring a private action based
21
     on a violation of said regulations, which were promulgated to protect telephone
22

23 subscribers’ privacy rights to avoid receiving telephone solicitations to which they

24
     object. 47 U.S.C. § 227(c).
25

26

27
                                   CLASS ACTION COMPLAINT
28                                           -21-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 22 of 23 Page ID #:22




 1         68.    Stackin, LLC violated 47 C.F.R. § 64.1200(c) by initiating, or causing

 2 to be initiated, telephone solicitations to telephone subscribers such as Plaintiff and

 3
     the Stackin, LLC Do Not Call Registry Class members who registered their
 4

 5 respective telephone numbers on the National Do Not Call Registry, a listing of

 6 persons who do not wish to receive telephone solicitations that is maintained by the

 7
     federal government.
 8

 9         69.    Stackin, LLC violated 47 U.S.C. § 227(c)(5) because Plaintiff and the
10 Stackin, LLC Do Not Call Registry Class received more than one phone call/text

11
     message in a 12-month period by or on behalf of Stackin, LLC in violation of 47
12

13 C.F.R. § 64.1200, as described above.

14         70.    As a result of Stackin, LLC’s conduct as alleged herein, Plaintiff and
15
     the Stackin, Inc. Do Not Call Registry Class suffered actual damages and, under
16

17 section 47 U.S.C. § 227(c), are entitled, inter alia, to up to $1,500 in damages for

18 such violations of 47 C.F.R. § 64.1200.

19
                                      PRAYER FOR RELIEF
20

21         WHEREFORE, Plaintiff Maddux, individually and on behalf of the
22
     Classes, prays for the following relief:
23
        a) An order certifying the Classes as defined above, and appointing Plaintiff as
24

25         the representative of the Classes and his attorneys as Class Counsel;
26
        b) An award of actual and/or statutory damages and costs;
27
                                 CLASS ACTION COMPLAINT
28                                         -22-
     Case 2:19-cv-06716-DSF-E Document 1 Filed 08/02/19 Page 23 of 23 Page ID #:23




 1      c) An order declaring that the Defendants’ actions, as set out above, violate the

 2         TCPA;
 3
        d) An injunction requiring the Defendants to cease all unsolicited texting
 4

 5         activity, and to otherwise protect the interests of the Classes; and
 6      e) Such further and other relief as the Court deems just and proper.
 7
                                       JURY DEMAND
 8

 9         Plaintiff requests a jury trial.
10                                            Respectfully Submitted,
11
                                              PAUL MADDUX, individually and on
12                                            behalf of those similarly situated individuals
13
     Dated: August 2, 2019                    /s/ Rachel E. Kaufman
14                                            Rachel E. Kaufman
15                                            rachel@kaufmanpa.com
                                              KAUFMAN P.A.
16                                            400 NW 26th Street
17                                            Miami, FL 33127
                                              Telephone: (305) 469-5881
18

19                                            Attorney for Plaintiff and the putative
                                              Classes
20

21

22

23

24

25

26

27
                                  CLASS ACTION COMPLAINT
28                                          -23-
